Citation Nr: 0415317	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  99-22 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
depression, schizophrenia, and post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran had active duty for training from October 1972 to 
April 1973 and active military service from November 1973 to 
April 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.    


FINDING OF FACT

The medical evidence of record provides diagnoses of 
schizophrenia, psychotic disorder not otherwise specified, 
and PTSD and a VA psychiatrist related the veteran's 
psychiatric disorders to the veteran's military service.  


CONCLUSION OF LAW

Resolving reasonable doubt, the Board concludes that an 
acquired psychiatric disorder to include PTSD was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted below, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2003). 
Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  See 
Fossie v. West, 12 Vet. App. 1, 6 (1998), wherein the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors."

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Factual Background and Analysis

The veteran claims that he developed an acquired psychiatric 
disorder to include schizophrenia and PTSD as a result of 
experiences during active military service.  He claims that 
he witnessed a helicopter crash and witnessed a fellow 
trainee next to him who was shot in the head in a training 
accident.  Additionally, he recalled an incident in which he 
was on guard duty when he heard trees talking to him.  

The service records do not reflect that the veteran received 
medals or commendations considered supportive evidence of 
stressors and no combat duty is indicated.  However, his 
service medical records (SMRs) reflect postservice private 
and VA records reflect various psychiatric diagnoses, to 
include schizophrenia, depression , and PTSD, from the late 
1990s to the present date.  

In an August 2002 VA examination, the examiner determined 
that the veteran had schizophrenia.  The VA psychiatrist 
opined that the veteran carried a propensity for 
schizophrenia which was made manifest through the stress of 
service.  However, the VA psychiatrist noted that he was not 
privy to the veteran's entire claims file.

In a May 2003 VA examination, the examiner, who had evaluated 
the veteran in August 2002, again evaluated the veteran after 
a comprehensive review of the claims file.  The VA 
psychiatrist diagnosed chronic, severe PTSD with depression 
and psychotic disorder not otherwise specified.  It was the 
physician's opinion that the veteran's military service was a 
traumatic experience for the veteran, irrespective of the 
precipitating events as described by the veteran as trauma 
inducing.  It was the examiner's opinion that the veteran's 
inservice experiences caused a psychotic break and that these 
precipitating events were of a level sufficient to describe 
them as PTSD.  

Thus, it is the Board's conclusion that the evidence of 
record shows that the veteran has PTSD and that it is related 
to his military service.  There is nothing in the record to 
suggest that the claimed stressors, as related by the 
veteran, did not occur.  He has given the same list of 
alleged stressors throughout the pendency of his appeal, and 
a VA examiner has opined that the veteran's military 
experience, as a whole, was a stressor for the veteran.  As 
such, the evidence of record, with all reasonable doubt 
resolved in the veteran's favor, supports a grant of service 
connection for an acquired psychiatric disorder to include 
schizophrenia and PTSD.  


ORDER

Service connection for an acquired psychiatric disorder to 
include schizophrenia and PTSD is granted.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



